DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2021 has been entered.

Claim Objections
Claim 21 objected to because line 24 recites “intersects at one,” when it appears it should recite --intersects at one end--.

Claim Rejections - 35 USC § 103
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ishaya et al. (US 2014/0290028 hereinafter “Ishaya’”) in view of Mast (US 2005/0284956).
Ishaya discloses a sprinkler sleeve attachment (30, see fig. 12), consisting of:

an internal connection member (50) within the unitary body, the internal connection member having a threaded exterior surface;
an external connection member (52) disposed on the open lower end, the external connection member having a threaded interior surface (see paragraph [0040] which describes the connector tube 50 of fig. 4 which is the same connector tube as fig. 12);
an annular shoulder (60) disposed between the external connection member and the lower end of the unitary body, the annular shoulder including a diameter that is less than a diameter of the unitary body and greater than a diameter of the external connection member;
a plurality of stabilizing fins (62) running longitudinally along an exterior surface of the unitary body, wherein a width of each stabilizing fin of the plurality of stabilizing fins tapers inwardly from an upper end of each stabilizing fin to a lower end of each stabilizing fin (shown in fig. 12);
wherein a lower end of each stabilizing fin terminates above a lower edge of the unitary body defining a lower portion of the exterior sidewall surface of the unitary body that is free from attachments, wherein a perimeter of the upper edge of the unitary body is aligned with the exterior sidewall surface of the unitary body (shown in fig. 12);
wherein the channel is configured to receive a sprinkler head such that an outer wall of the sprinkler head aligns flush with an exterior surface of the unitary body (fig. 12 shows this capability).

However, Mast teaches a similar sprinkler sleeve attachment with fins (14) that terminate beneath an upper edge of a unitary body and have a lower end being defined by a straight and linear lower edge that intersects at one, at an angle, a straight and linear vertical edge of the upper end of each stabilizing fin, and intersects at another end a lower portion of the exterior sidewall surface of the unitary body (shown in figs. 1 and 2). 
Therefore, one of ordinary skill in the art would have found it no more obvious than simple substitution to modify the fins Ishaya to terminate beneath an upper edge of the unitary body and to have a lower edge defined by a straight and linear lower edge as taught by Mast, producing no unexpected results. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. See MPEP §2143 (1)(B). Further, it is inherent that an upper portion of the exterior sidewall surface of the unitary body would be smooth and continuous around a diameter of the unitary body while being free from attachments after this modification (see the bottom of figure 12 of Ishaya, for example).

Response to Arguments
Applicant's arguments filed 11 November 2021 have been fully considered but they are not persuasive. 

In response to applicant’s argument regarding the “consisting of” transitional phrase, while Ishaya contains additional elements such as the sprinkler assembly 10, these elements are part of the system and not part of the “sprinkler sleeve attachment” which consists only of the socket 30 as shown in the rejection above. It is also noted that applicant’s invention similarly shows a sprinkler head 22 and does not consider this part of the “sprinkler sleeve attachment”. Further, Mast is only being relied upon to teach a different shape of fin from that of Ishaya, and only the fin is being relied upon in the modification, so the presence of other elements is of little consequence to the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679 
11/18/2021